UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7135


ERIC JOSEPH DEPAOLA,

                Plaintiff - Appellant,

          v.

JAMES WADE, Food Services Director; B. OSBOURNE,            Food
Services Worker; LAFAYETTE FLEMING; TRACEY S. RAY;          JOHN
GARMAN, Regional Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00198-SGW-RSB)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Joseph DePaola, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric   Joseph    DePaola     appeals   the    district      court’s    order

denying his motion for relief rom judgment under Fed. R. Civ. P.

60(b)(4), (5), (6).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See DePaola v. Wade, No. 7:11-cv-00198-

SGW-RSB (W.D. Va. entered July 7, 2015, filed July 9, 2015).                   We

dispense    with    oral   argument    because         the    facts   and   legal

contentions   are    adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                      2